DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-15 are pending.  Claims 1-8 are the subject of this NON-FINAL Office Action.  Claims 9-15 are withdrawn.  This is the first action on the merits.

Election/Restrictions
Applicant’s election of Group I (claims 1-8) with traverse in the Reply filed 02/17/2022 is acknowledged.  Applicant argues that the special technical feature is the method of receiving data from a number of sensors coupled to components of a device to monitor health of each of those components, and in response to a determination that a first of the components is to be replaced, locate an additive manufacturing device that is capable of fabrication of a replacement component without interrupting fabrication cycles of that additive manufacturing device before the first component fails and to instruct fabrication of the replacement component.  The Office disagrees.  Claims 1-8 do not require this method, nor sensors.  Instead, the system of claims 1-8 is merely intended to be used this way.  Thus, this argument fails.
Thus, claims 9-15 are withdrawn pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions and nonelected species, there being no allowable generic or linking claim. 
Thus, the requirement for election of species is hereby made FINAL.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent;

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of the application for patent in the United States.

Claims 1-8 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by SATO (US 2017/0277148), as evidenced by KANEKO (US 2017/0285616).
As to claim 1, SATO teaches a system comprising an “interface” (parts management unit 317; paras. 0046, 0052-75, 0081-83, 0118) and a processor and memory (id.; paras. 0036-42, 0139).  The following are “‘recitation with respect to the manner in which a claimed apparatus is intended to be employed’” and “‘does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim” (MPEP § 2114(II)):
to receive data from a number of sensors coupled to components of a device to monitor health of each of those components; and
to, in response to a determination that a first of the components is to be replaced, locate an additive manufacturing device that is capable of fabrication of a replacement component without interrupting fabrication cycles of that additive manufacturing device before the first component fails and to instruct fabrication of the replacement component.
As to claims 2-8, these claims also recite intended uses of the system “interface” and a processor and memory that fail to distinguish the structures of the “interface” and a processor and memory from the prior art.  Thus, claims 2-8 are rejected for the same reasons as claim 1.
Even if claims 1-8 were amended to recite specific programming and/or structures, yet SATO teaches these features.
As to claim 1, SATO teaches receiving data from a number of sensors coupled to components of a device to monitor health of each of those components (parts management unit 317 detects errors, damage, or life expectancy of 3D printer parts; paras. 0046,  0052-56, 0081-82, 0118, Fig. 3); and in response to a determination that a first of the components is to be replaced, locate an additive manufacturing device that is capable of fabrication of a replacement component without interrupting fabrication cycles of that additive manufacturing device before the first component fails and to instruct fabrication of the replacement component (find available printer from printer list capable of printing part, and print before service lifetime; paras. 0066, 0075, 0079, 0082-83, Figs. 10A & 15).  As to detecting errors, damage, or life expectancy of 3D printer parts, a skilled artisan would understand this to require sensors to detect as much (see KANEKO, 0031-33, 0088-89, Fig. 2 (sensors detect or monitor conditions relating to lifetime of 3d printer parts to determine replacement timing)).
As to claim 2, SATO teaches determining a geographical location of the first component; based on the geographical location of the first component, determining additive manufacturing devices capable of fabricating the replacement component without reducing quality of the replacement component; determining, based on a pareto-optimization, available time slots of the additive manufacturing devices for the fabrication of the replacement component; and select the additive manufacturing device to fabricate the replacement component during one of the available time slots (Fig. 10).  A situation is called Pareto optimal or Pareto efficient if no change could lead to improved satisfaction for some agent without some other agent losing or if there is no scope for further Pareto improvement.  The use of the printers in SATO is maximized as explained above.
As to claim 3, SATO teaches storing a number of digital files, the digital file corresponding to machine-readable instructions for the fabrication of the replacement component (databases used to acquire digital model data; paras. 0046-48, for example).
As to claim 4, SATO teaches using remote or local printers/AM devices (paras. 0053, 0075, Fig. 10).
As to claim 6, SATO teaches scheduling a service appointment with a technician to install the replacement component in the device based on a completion time of the fabrication of the replacement component (paras. 0065, 0070, 0078, 0109, Figs. 6, 7, 17).
As to claim 7, SATO teaches to determine service agreement violation (e.g. before lifetime of part; paras. 0079, 0082-83).
As to claim 8, SATO teaches receiving data from production event logs, metrological data, firmware error codes, historical data, service records associated with the device, or combinations thereof (paras. 0072, 0079, 0093-94, Fig. 9).


Prior Art
The following prior art is pertinent: US 20180154484 (Kalman filtering sensor data in 3D printing); US 20150348557.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY TSUI whose telephone number is (571)272-1846. The examiner can normally be reached Monday - Friday, 10am- 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S DEL SOLE can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUNG-SHENG M TSUI/Primary Examiner, Art Unit 1743